Title: Abraham O. Stansbury to Thomas Jefferson, 7 January 1815
From: Stansbury, Abraham Ogier
To: Jefferson, Thomas


          Dear
Sir 
New
york January 7th
1815
          It is one
of the characteristics of our free government, that the humblest individual in
Society may address without fear of repulse the most exalted, and even
calculate upon a favourable reception—Your example Sir, as the most elevated in
office and distinguished in Science & literature in condescending to reply
to the letter of an
obscure individual is an admirable comment upon our Republican
Institutions & calculated to encourage that spirit of free inquiry which is
the best guardian of Truth whether Religious Moral or Political. These remarks
are prompted by seeing in the
Evg Post
printed here a communication addressed to you by one of the Society of friends
together with your reply and though I greatly disapprove of such a
correspondence getting into the public prints & consider it a flagrant
breach of private confidence, yet since it has been made public I hope to be
excused for making it the occasion of addressing you. The sentiments there
advocated are such as I once held, & with the celebrated
Pope I once
agreed that whether as Jehovah of the Israelites, Jove of the pagans, or Lord
of Christians there was no difference in the worship of the “Great first
Cause.” I hope therefore to be viewed as exempt from fanaticism & as a
candid advocate when I solicit your attention to a few points in
your Letter which
appear to merit your serious reconsideration.
          That the subject itself has engaged
your attention you freely acknowlege and truly it is one of all others the most
momentous—We find ourselves possessed of an intelligent nature & feel that
we are responsible Creatures we know that very shortly we must die, & what
is to be the issue of the dissolution—into what State our intelligent nature
shall enter when separated from the body in which it has hitherto dwelt is a
question the most interesting & which has agitated the hearts of all
reflecting men in every age of the world: to affect indifference on this
subject is not a proof of Philosophy but insanity, not of a liberal mind, but
of a depraved heart. Nothing so powerfully disinclines to the investigation of
truth as the dread that its discovery will disclose our own condemnation, and
it is this which has ever opposed the strongest obstacle to the reception of
the doctrines of the Bible—professing to come from God & to be a revelation
to man of the will of his maker, it teaches him that he is the subject of his
just displeasure—that he has forfeited the favour of God by his sins and
represents that God as infinitely holy—as a consuming fire, with whom iniquity
cannot dwell—The Bible & that alone, makes known a State of blessedness
after death, but it bars admission to all but the holy—The man who is conscious
that this is not his character goes away offended and either openly rejects the
system or endeavours to mould it to suit his own views—selecting certain parts
& passing over others till he has formed such a set of notions as allow him
to cherish hope beyond the grave The character of a Sinner exposes him to
punishment & that character his conscience testifies is his—how then shall
he meet his Judge? The Scriptures are express on this point but here too
something occurs to be modified—instead of a sacrifice for Sin by which the
obligation to punishment is taken away: instead of the doctrine of substitution
by which the righteousness of the head covers & extends to all the
members—instead of the principle of faith embracing & resting on this
sacrifice & this righteousness—some other way is sought & the
performance of something acceptable in its nature to the revealed character of
God offers the readiest expedient for securing his favour. thus while men
profess to receive the Bible as a revelation from heaven they act the
inconsistent part of rejecting its principal requisitions & endeavour to
satisfy their conscience by substituting what they imagine ought to be
required—That this is the true reason why the doctrines of the Gospel are not
more cordially embraced is certain from the experience of many who have long
practised deceptions on their understandings but who recovering from the
delusion & honestly embracing the truth, have confessed their former
disingenuousness. But I am detaining you with digressions, to return therefore
to your
Letter;—the first thing that struck my attention was your expressions on
the subject of moral obligation as learned from “all the beings around us”
 & their prescribing the
course we should observe.—that any standard of duty is to be learned from all
the beings around us which can regulate our conduct towards God & restore
us to his favour appears so inconsistent with the tenor of the New testament
that I am at a loss to reconcile such expressions with your subsequent
declarations & you evidently refer to the Scripture in speaking of
admission into Heaven; the point to be determined seems then to be on what
ground the hope of Heaven may be built; & here you cordially coincide with
the preacher that “good men” will all be regarded “as children & brethren
of the same family.” what constitutes this modified character you do not say, but it is
conveyed in that general expression “the moral precepts in which all religions
concur” as distinguished from & opposed to, “the dogmas in which all
differ” & more fully explained in “the principles which are in concert with
the supreme mind”—observance of these moral precepts & this conformity
consititute the good man, & whether he be with
Aristides
a pagan idolater, &
Cato an
advocate of self destruction, or
Penn the
denyer of the atonement, or
Tillotson
the advocate of Christian truth & ordinances it makes no difference in your
estimate—still you profess your preference for the System of Morality “of
Jesus”
over every other that has come under your observation.—What more, may it be
asked could any Christian ask than such an avowal—is it not liberal, can any
but a bigot object? You seem yourself amply satisfied, & conclude there is
no ground for uneasiness though all that marks Christianity as differing from
mere systems of moral obligation be disregarded. all this you term subtlety
& mystery erected on the doctrines of
Jesus
& mere unessentials—Now Sir I would beg leave to call your serious
attention to this point—Is Christianity then no more than the morality of
Jesus?—If
so I would ask what sort of morality was that he taught when he assumed to
himself what would be considered intolerable arrogance in any Man who should
use the same expressions in our day—When he declared “before
Abraham was I am.” “I & the Father are
one” “except ye eat my flesh &
drink my blood ye have no life in you” “I go to prepare a place for you that where I am ye may be
also”
“If I go away I
will send the Comforter the Holy Spirit who shall be in you &c” “I have power to lay down my life
& I have power to take it again” “I am the resurrection and the
life he that beleiveth in me shall never die”—“I lay down my life
for my Sheep”
“I give unto them
eternal life and they shall never perish!”—listen to him at the well
instructing the
woman of
Samaria—& promising what none but God had
power to bestow—mark his reply to the question
what shall we do that we might
work the works of God? “this is the work of God, that ye beleive on him
whom he hath sent” and in all his discourses making use of language utterly
irreconcileable with the idea of his being a simple teacher of morality—the
enumeration were almost endless As a teacher he professed to have power never
arrogated by man—power to raise the dead from
their graves—declaring that the time should come when all
that were
in their graves should hear his
voice and come forth As a teacher he claimed the prerogative of
pardoning Sin—As a teacher
he commanded
the wind & the
Sea—what other teacher ever taught thus? And is all this indeed no more
than the morality of
Jesus?
What was it that excited the rage of the Jewish doctors against him but such
claims as they well observed belonged to none but God—did he deny the charge
did he not admit it? and wherefore was he crucified? because he made himself
“equal with God” it was
this that roused their resentment he came as the Lord of the Temple—He came
“the
messenger of the Covenant”
But I forbear—I have already greatly trespassed on your patience and have to
apologize for so far exceeding the limits I had prescribed to myself The
importance of the subject must plead my excuse—I am a stranger to you Sir,
& may be thought impertinent; but as one who had long wandered in the
darkness of unbelief upon the Son of God and in that dread uncertainty as to a
future state which nothing but the Gospel can remove—as one too who by the
grace of God has been brought out of that darkness & uncertainty into the
blessed light of divine truth, and been made a partaker of the consolations
which result from believing on him who is the Lord our Righteousness our
strength & our Saviour from the wrath to come resting on his faithful word
& looking up to him for grace to walk worthy of the profession of his holy
name—commemorating his death with tender gratitude & waiting until the hour
of my dissolution shall introduce me to his Kingdom to behold his glory, I feel
an interest in all who yet remain strangers to his love—secure in a fancied
conformity to the divine Will while they reject that revelation of divine mercy
in the atonement of
Christ
which alone can take away their guilt and restore them to the favour of
God.—You speak
Sin Sir, of your age—let me entreat
you then as the term of life draws to a close, and the realities of eternity
are near at hand to consider
Christ
Jesus as revealed in the Gospel not only the preeminent teacher but as
Paul
considered him “the
apostle & high priest of our
profession” the Sent of God the sacrifice for Sin—the Lamb of
God—predicted by the prophets typified in the Sacrifices of the Law, testified
by the apostles, ascended to that glory which he had with the father, &
ever living to make intercession for his people—as the head of all things to
his Church & to use his own words “the way the truth and the Life
no man coming to the Father but by me.” And may he grant that the eyes of
your understanding being enlightened you may be enabled to perceive with all
Saints what is the breadth and length & depth and height and to know the
love of Christ which passeth knowlege that you may be
filled with all the fulness of God & I would conclude with his apostle’s
benediction to the Ephesians—To Him that is able to do
exceedingly abundantly above all that we ask or think according to the power
that worketh in us To Him be glory in the Church by
Christ
Jesus throughout all ages world without end
          I am Sir, with great consideration Your hble
ServantA. O.
Stansbury
        